UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2102


CARLOS ROBERTO MEMBRENO-RIVERA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 17, 2015                     Decided:   May 28, 2015


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gaddiel K. Baah, LAW OFFICE OF DAVID GOREN, Silver Spring,
Maryland, for Petitioner.    Joyce R. Branda, Acting Assistant
Attorney General, Jennifer Williams, Senior Litigation Counsel,
Yedidya Cohen, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carlos Roberto Membreno-Rivera, a native and citizen of El

Salvador,     petitions      for    review       of    an   order      of    the    Board    of

Immigration     Appeals      (“Board”)       dismissing       his       appeal      from    the

immigration     judge’s           denial    of        his   requests          for     asylum,

withholding     of    removal,       and   protection         under         the    Convention

Against   Torture.           We    have    thoroughly        reviewed         the    record,

including the transcript of Membreno-Rivera’s merits hearing and

all supporting evidence.              We conclude that the record evidence

does not compel a ruling contrary to any of the administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.                               See INS v.

Elias–Zacarias, 502 U.S. 478, 481 (1992).

     Accordingly,       we    deny     the       petition        for    review      for     the

reasons stated by the Board.               See In re: Membreno-Rivera (B.I.A.

Sept. 18, 2014).          We dispense with oral argument because the

facts   and   legal    contentions         are    adequately           presented      in    the

materials     before   this        court   and        argument    would       not    aid    the

decisional process.

                                                                            PETITION DENIED




                                             2